Citation Nr: 1048195	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  94-36 100A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for schizophrenia.

(The issue of entitlement to service connection for renal cell 
carcinoma is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel J. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from May 1974 to September 1974 
and from September 1974 to January 1976.  

This case has been before the Board of Veterans' Appeals (Board) 
previously, the last time in March 2009.  At that time, the Board 
granted the Veteran's claim of entitlement to service connection 
for major depressive disorder secondary to his service-connected 
tinnitus.  In March 2010, the RO assigned a 50 percent schedular 
evaluation for that disorder, effective March 18, 1993.  The 
Board found that such decision, effectively, rendered moot the 
issues of entitlement to service connection for PTSD and for 
chronic paranoid schizophrenia.  

In November 2009, following a joint motion by the Veteran and VA, 
the United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's March 2009 decision which found moot the 
issues of entitlement to service connection for PTSD and for 
chronic paranoid schizophrenia.  Thereafter, the case was 
returned to the Board for compliance with the instructions in the 
joint motion.

In December 2002 the Veteran had a hearing at the RO before the 
undersigned Acting Veteran's Law Judge.


FINDINGS OF FACT

1.  The Veteran does not have a verified stressor associated with 
PTSD.


2.  Schizophrenia was not shown in service or within a year of 
discharge from service, and there has been no demonstration by 
competent medical, or competent and credible lay, evidence 
demonstrating that schizophrenia is etiologically related to, or 
chronically aggravated by, service or service-connected 
disability.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A (West 2002 and Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.310 (2010).

2.  Service connection for schizophrenia is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 
2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issues of entitlement to 
service connection for PTSD and schizophrenia.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, 
the Board finds that VA has met that duty.

VA has notified the Veteran (including in May 2003 and December 
2003) of the information and evidence necessary to substantiate 
and complete his claims, including the evidence to be provided by 
him, and notice of the evidence VA would attempt to obtain.  VA 
informed him of the criteria for service connection and set forth 
the criteria, generally, for rating service-connected 
disabilities and for assigning effective dates, should service 
connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, 
the duty to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records; records 
reflecting his treatment by VA from July 1976 through April 2008; 
and a March 1994 statement from a former fellow serviceman.  

In April 1976, November 1993, November 1994, August 2000, May and 
August 2002, April 2004, May 2007, and October and November 2009 
VA examined the Veteran, in part, to determine the nature and 
etiology of any psychiatric disability found to be present.  The 
VA examination reports show that the examiners reviewed the 
Veteran's medical history, interviewed and examined the Veteran, 
documented his current medical conditions, and rendered diagnoses 
and opinions consistent with the remainder of the evidence of 
record.  Therefore, the Board concludes that the VA examinations 
are adequate for evaluation purposes.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) (holding that when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support either of 
his claims; and there is no evidence of any VA error in notifying 
or assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the issues.


The Facts

The Veteran's service personnel records show that his service was 
performed, primarily, in the continental United States and that 
he did not have service in the Republic of Vietnam.

During his September 1974 service entrance examination, the 
Veteran reported that he was in good health.  He responded in the 
negative, when asked if he then had, or had ever had, frequent 
trouble sleeping, depression of excessive worry, or nervous 
trouble of any sort.  On examination, the Veteran's psychiatric 
processes were found to be normal.

During his January 1976, service separation examination, the 
Veteran reported that he was in poor health.  He responded in the 
negative, when asked if he then had, or had ever had, frequent 
trouble sleeping.

The report of medical history, dated in January 1976, suggests 
that the Veteran responded in the affirmative, when initially 
asked if he then had, or had ever had, depression of excessive 
worry or nervous trouble of any sort.  However, those answers 
were changed to reflect a negative response.  The examiner did 
not report a history of psychiatric disability; and on 
examination, the Veteran's psychiatric processes were found to be 
normal.

An undated report of a mental status evaluation, completed by the 
same health care professional who had performed the Veteran's 
service separation examination stated that the Veteran was dull 
and that his thinking was confused.  However, the examiner noted 
that the Veteran had no significant mental illness

In March 1993, the Veteran filed an initial claim of entitlement 
to service connection for stress, due to his service-connected 
tinnitus.

In July 1993, the Veteran complained of anxiousness and 
depression.  The diagnoses included dysthymia, anxiety, insomnia, 
and a possible personality disorder.  Medication was prescribed.

During a November 1993 VA psychiatric examination, the Veteran 
reported that in service, he witnessed his roommate commit 
suicide.  He stated that the memory had continued to haunt him 
since that time.  The diagnoses were rule out schizophrenia 
(chronic, paranoid type); rule out schizoaffective disorder; rule 
out major depression with psychosis; and cocaine dependence, in 
remission since approximately 1989.  Psychological testing was 
recommended.

In March 1994, a former fellow serviceman stated that the Veteran 
had written him a letter recounting how the Veteran had fallen 
forty feet from a telephone pole in service.  

Following VA outpatient treatment in September 1994, the 
diagnoses included schizophrenia.

During a VA psychological examination and testing in November 
1994, the Veteran reported that he had been prescribed anti-
depressant medication and anti-psychotic medication.  He also 
reported a history of heavy, chronic, and indiscriminate drug 
abuse.  It was noted that he had a ten to fifteen year history of 
psychiatric symptoms which first became manifest during that 
period.  He reported PTSD-like symptoms related to a fall from a 
telephone pole.  On psychological testing, he also endorsed 
multiple traumatic experiences associated with combat.  

Following the VA examination and testing, the examiner stated 
that during the course of the evaluation, the Veteran's motive 
and cooperation were clearly compromised at times and highly 
suspect at others.  The examiner concluded that while the 
etiology of the Veteran's psychiatric symptoms could not be 
definitively established, given the nature and time frame of some 
of his symptoms, a drug-induced psychosis appeared to be a very 
strong possibility.  The Veteran did not appear to be suffering 
from a schizophrenic-type disorder.  Finally, the examiner noted 
that while the Veteran reported PTSD-type symptoms resulting from 
a fall from a telephone poll in service, there did not appear to 
be enough evidence to warrant that diagnosis.

During VA outpatient treatment in August 1997, the Veteran 
reported visual hallucinations of Vietnamese.

In September 1998, during general VA medical treatment, the 
Veteran complained of frequent flashbacks regarding an incident 
in which a tank had crushed a number of soldiers by accident.  

In November 1998, the Veteran was treated by the VA psychiatric 
service.  He reported stressors in service in which two of his 
friends were crushed by a tank and a helicopter collision a few 
hours later.  In September 1999, the Veteran identified the 
victims of the tank accident as Mack and Coolbreze

In February 2000, VA received a statement that the Veteran was 
being treated for PTSD at the New Orleans VA Medical Center (MC) 
PTSD Day Hospital Program.  The associated stressor reportedly 
occurred in the fall of 1975, while the Veteran was in training 
at Fort Hood.  He reportedly witnessed an incident in which 
several personnel were run over by a tank in a training accident.  

In July 2000, VA received copies of articles from the Killeen 
Daily Herald.  The first stated that a G. E. E. had died at 
Darnell Army Hospital, Fort Hood, Texas.  Mr. E. had reportedly 
been assigned to Company C, 57th Signal Battalion, III Corps.  He 
had been found in his barracks area and rushed to the hospital.  
No foul play was suspected.  The preliminary medical examination 
indicated that asphyxiation appeared to be the cause of death.  
The second article reported that five Fort Hood soldiers had been 
killed in a plane crash.  The Veteran stated that he knew two of 
the soldiers:  R. L., assigned to the 162nd Aviation Company with 
special duty to the III Corps Flight Section and N. L. B., 
assigned to Company C, 1st Battalion, 12th Cavalry, 1st Cavalry 
Division.  The other soldiers were assigned to Headquarters and 
Headquarters Company, 13th COSCOM; Headquarters and Headquarters 
Company, III Corps.  The Veteran reported that Mr. L. was from 
New Orleans and that he knew the family.  Mr. B. was from 
Arkansas.

In July 2000, the Veteran stated that he had found the body of 
Mr. E. in the barracks.

In August 2000, the Veteran underwent another VA psychiatric 
examination.  The examiner noted that the Veteran did not 
continue to reexperience the death of Mr. E. or the deaths of the 
people he knew in the plane crash.  Moreover, the examiner noted 
that claimed training incident in which two had been run over by 
a tank was not substantiated by the evidence in the claims file.  
In this regard, he noted that the newspaper clippings with which 
the Veteran had hoped to support his claim contained information 
on a plane crash rather than a truck accident.  

During the examination, the Veteran also reported exposure to 
combat, including combat patrols and participation in amphibious 
invasion, and more than fifty other incidents of very dangerous 
duty.  In this regard he noted that from one to 25 percent of the 
men in his unit had been killed in action, wounded, or missing in 
action.  He reportedly saw people hit by enemy fire on one or two 
occasions.  His responses on the Mississippi Scale for Military 
Personnel showed that he endorsed most symptoms of PTSD, and the 
examiner found such responses invalid.  The relevant diagnoses 
were schizophrenia, paranoid type and depressive disorder, not 
otherwise specified.

The examiner commented that the Veteran's clinical picture was 
dominated by psychotic symptoms, particularly delusions and 
hallucinations.  After evaluating the claims file and his 
interview with the Veteran, the examiner ruled out the presence 
of schizoaffective disorder and PTSD.  

In the Appellant's brief, dated in March 2000, the Veteran 
acknowledged that his service treatment records were negative for 
any evidence of psychiatric treatment.  The Veteran contended 
that his psychiatric symptoms were the result of his service-
connected tinnitus.  

In January 2001, the Veteran reported that he was a Vietnam 
veteran.  

During March 2001 treatment at the VA PTSD Day Program, the 
Veteran reported that he was going to Arkansas to visit the 
family of a friend who was killed in Vietnam.  He also reported 
that a friend and his son had been killed by a train the previous 
weekend.  

During May 2001 treatment in the VA PTSD Day Program, the Veteran 
reported that members of his family had been members of a cult 
which had been bombed by the police in 1985.  He stated that 
members of his family were killed and that he could not get the 
incident out of his mind.

During a May 2002 VA examination, the Veteran denied any pre-
military history or family history of psychiatric problems.  The 
Veteran reiterated the stressor in which two soldiers he was 
familiar with were killed when they were run over by a tank.  The 
examiner noted that to date, there had been no evidence to 
corroborate his report of that accident.  He denied witnessing 
the event but reported seeing blood on the sand.  He stated that 
after seeing the corpses of his friends, he began to develop a 
sense of hopelessness and helplessness and attributed his 
psychiatric symptoms to that event.  

In addition to the foregoing, the Veteran reported witnessing a 
friend commit suicide in service.  He also reported trauma with 
multiple injuries, when he fell approximately 50 feet from a 
telephone pole.  As to the report of a plane crash, the Veteran 
denied any connection to that event.  

Following his interview with the Veteran, the examiner noted the 
inconsistent reports regarding the stressors associated with 
PTSD.  He also noted that while there was evidence of 
hyperexcitability and difficulty sleeping, the Veteran's 
psychiatric disorder was manifested primarily by psychotic 
symptoms, such as paranoia and auditory hallucinations.  The 
examiner felt that if the Veteran did, in fact, witness the 
traumatic incidents, they could have precipitated the onset of 
psychotic symptoms.  

In August 2002, the Veteran was reexamined by VA to determine the 
nature and etiology of any psychiatric disability found to be 
present.  The Veteran stated that prior to the death of one of 
the former fellow servicemen crushed by the tank, he had given 
the Veteran a message to relay to his family in Arkansas.  The 
Veteran reported that as of the examination, he had not had a 
chance to get to Arkansas to deliver the message.  

As to the incident in which he reportedly fell from the telephone 
pole in service, the Veteran stated that he had been climbing the 
pole without the use of a safety belt.  The examiner found that 
report highly unlikely and found no reason to suspect a head 
injury.  

Finally, the examiner noted that the Veteran was grossly 
psychotic with paranoid delusions of being watched, as well as 
auditory hallucinations.  The examiner stated that the Veteran 
had reportedly incorporated his symptoms into his military 
service.  Therefore, he concluded that the Veteran could not be 
expected to be consistent.  He found that the Veteran was 
emotionally unstable and could not distinguish reality.  He 
concluded that the Veteran had a classic case of chronic paranoid 
schizophrenia that was not service-connected.  He noted that the 
Veteran needed to be treated in the Mental Health Clinic, not the 
PTSD Clinic.

During an April 2004 VA examination, the Veteran reiterated his 
stressors regarding the death of G. E. E., as well as the 
incident in which his friends were crushed by a tank.  He was 
quite certain that G. E. E. died as a result of drug use.  The 
examiner stated that the Veteran did not have PTSD and noted that 
the Veteran tended to change his story and his history over time.  
He was less psychotic than previously but did show signs of 
chronic paranoid schizophrenia.  The depression was characterized 
as situational, and his depressive symptoms were reportedly due 
to his inability to relate well to others.  The examiner stated 
that the schizophrenia was genetic and familial.  The examiner 
found that such disorder began well after the Veteran left the 
military service and concluded that the Veteran had no service-
connected mental illness.  The relevant diagnoses were chronic 
paranoid schizophrenia; substance abuse, in remission; and 
depression, not otherwise specified.

In June 2004, a staff physician at the Mental Health Clinic at 
the New Orleans VAMC reported that the Veteran had PTSD as a 
result of watching his friend die in bootcamp.  

In June 2004, a psychologist at the New Orleans VAMC reported 
that the Veteran was a patient in the PTSD program.  He noted 
that the Veteran's service-connected tinnitus greatly aggravated 
his PTSD, because it agitated the Veteran and worsened his 
hyperarousal.

A May 1976 report from the Fort Hood Field Office of the Third 
Region, United States Army Criminal Investigation Division 
Command shows that early on the morning of November 1, 1975, an 
investigation disclosed that Private G. E. E. had succumbed to a 
self-injected overdose of an unidentified narcotic drug, probably 
heroin.  The investigation revealed that Private First Class T. 
J. and Private H. had found Private E. in the hallway of his 
barracks and had taken him to his room.  In addition to Private 
First Class T. J. and Private H., the investigation report 
identified two non-commissioned officers, Sergeant S. and 
Sergeant W., and five other enlisted men, Specialist Four S., 
Private First Class C. J., Private First Class K., and 
Private R., and Private N. who were interviewed in relation to 
the report.  They had seen the Veteran earlier that evening 
and/or had suspected him of using drugs.  

From February to May 2007, the Veteran received group treatment 
for psychiatric disability, including PTSD, schizophrenia, and 
schizoaffective disorder, at the New Orleans VAMC.

In April 2007, the United States Armed Services Center for Unit 
Records Research (USASCURR) (now the U. S. Army and Joint 
Services Records Research Center (JSRRC)) reported that it 
coordinated its efforts with the U.S. Army Combat Readiness 
Center.  It noted 88 ground incidents in the state of Texas in 
May 1975 that resulted in three fatalities.  A Private First 
Class E. driving a military truck which was involved in a 
rollover accident.  However, no fatalities were reported.  The 
USASCURR was unable to document a vehicle accident in May 1975 as 
reported by the Veteran.

In May 2007, the Veteran was examined by VA to determine the 
nature and etiology of any psychiatric disorder found to be 
present, except PTSD.  He reported a history of schizophrenia on 
his father's side of the family.  He did not go overseas, and 
denied combat in service.  The Veteran traced all his problems 
back to service when a fellow soldier, G., died in his arms.  
After that, he reportedly began drinking to get the memories of 
G.'s death out of his mind.  Following the examination, the 
relevant diagnosis was major depression.  At the end of the 
interview, the examiner noted that the Veteran was service-
connected for tinnitus.  The Veteran stated that it aggravated 
his psychiatric condition.  The examiner stated that he did not 
feel that the Veteran suffered from PTSD, he did not feel that 
the tinnitus could aggravate his PTSD.  The examiner acknowledged 
that the Veteran's tinnitus could aggravate his depression.

The examiner noted that the Veteran could also suffer from a 
schizophrenic-like illness but that he could neither confirm nor 
rule such a diagnosis on the basis of the VA examination.  He 
could not say whether the Veteran had any delusional thinking 
suggestive of a schizophrenic disorder.  In this regard, he was 
unable to say whether the Veteran's discussion about G. was 
delusional or not.  He did rule out the presence of PTSD, because 
the Veteran did not meet the criteria for a life-threatening 
incident, nor did he exhibit avoidance of similar situations, nor 
did he exhibit hyperarousal.  

The examiner referred to the Criminal Investigation Division's 
report of G.'s death, but noted that it contained no references 
to the Veteran.  He questioned that if G. did, in fact, die in 
the Veteran's arms, why was the Veteran not interviewed in 
conjunction with the investigation?  Additionally, he noted that 
the Veteran did not refer to the incident in service, in which 
two of his friends were crushed by a tank.  The examiner also 
questioned why the Veteran did not report his previously noted 
experiences in Vietnam.  The examiner also noted that the Veteran 
had plenty of opportunity to do so.

In January 2008, a staff physician caring for the Veteran in the 
Psychiatric Department of the New Orleans VAMC reported that the 
Veteran had been diagnosed with schizophrenia, PTSD, and 
depression.  She noted that the Veteran also had tinnitus which 
was the primary reason for his chronic depression and worsening 
PTSD symptoms.  

In April 2008, the Veteran's long-time treating health care 
provider at the PTSD Readjustment Group noted that the Veteran's 
tinnitus aggravated his anxiety and may have a negative impact on 
the course of his PTSD and depression.  In his treatment records, 
he also notes that the Veteran has schizoaffective disorder.  

During a July 2009 VA psychiatric examination, the Veteran 
reiterated his stressors in regard to seeing G. dead and 
nightmares about falling off a pole in service.  The examiner 
noted that in April 2008, the Veteran had told him of flashbacks 
of a recent motor vehicle accident.  Following the examination, 
the relevant diagnoses were schizophrenia, residual type and 
major depressive disorder, recurrent.  The Veteran does not meet 
the criteria for PTSD, because the stressful event (the death of 
friend in his arms, soldiers being run over by a tank, falling 
off a pole; and a recent motor vehicle accident) is not 
confirmed.  Additionally, he does not meet the criteria for 
reexperiencing the event or hyperarousal.  Based on a chart 
review and the examination, the schizophrenia is not at least as 
likely as not due to or aggravated by his service-connected 
tinnitus.

The Applicable Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§1110, 1131.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).   

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

For psychoses, such as schizophrenia, service connection may be 
presumed when such disabilities are shown to a degree of 
10 percent or more within one year of the Veteran's discharge 
from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Such a presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Service connection may also be granted when the evidence shows 
that a particular disability is proximately due to or the result 
of a disability for which service connection has already been 
established.  38 C.F.R. § 3.310(a).  

Effective October 10, 2006, VA revised its regulations with 
respect to secondary service connection to comport with the 
Court's decision in Allen v. Brown, 7 Vet. App. 439 (1995).  71 
Fed. Reg. 52,744 (September 7, 2006) (now codified at 38 C.F.R. 
§ 3.310).  In Allen, the Court held that any increase in the 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  38 C.F.R. 
§ 3.310(b).

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in conformance with DSM IV, section 309.81; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 
4.125(a).

Effective July 12, 2009, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 
2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f), 
in part, by adding a new paragraph that reads as follows:

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror. 

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the conditions or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of the 
inservice stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
See Cohen v. Brown, 10 Vet. App. 128 (1997).

Analysis

PTSD

During his December 2002 hearing before the undersigned Acting 
Veterans Law Judge, the Veteran contended that he had PTSD as 
result of multiple stressful experiences in service, including 
one in which a fellow service member died in his arms; one in 
which the Veteran fell approximately 50 feet from a telephone 
pole; one in which friends of his had been crushed by a tank on a 
field training exercise; and one in which a plane crashed, 
killing a man, whose family he knew.  The two soldiers who were 
crushed by the tank were named Mack and Cubabree and were 
assigned to the 2nd Armored Division.   Therefore, he maintains 
that service for PTSD and/or a psychosis is warranted.  However, 
after carefully considering the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against those claims.  
Accordingly, the appeal will be denied.  

A review of the evidence discloses that the Veteran has numerous 
diagnoses of PTSD and has been followed by VA for that disorder 
since the mid-1990's.  Because there is a current diagnosis of 
PTSD, the question is whether there is a verified stressor 
associated with that diagnosis.

Initially, the Board notes that the Veteran did not have combat 
service.  He did not serve in Vietnam or other combat area.  As 
such, his testimony, by itself, is not sufficient to verify that 
the claimed stressors actually happened.  Nevertheless, the 
Veteran reports four primary stressors, all in service:  1) His 
friend G. E. E. died in his arms in the barracks at Fort Hood; 2) 
Two friends were run over by a tank during a training exercise on 
Fort Hood; 3) He fell approximately 50 feet from a telephone 
pole; and 4) and An airplane crashed at Fort Hood, killing 5 
soldiers, one whose family he knew.  In assessing the validity of 
these stressors, the Board must evaluate the Veteran's 
credibility.  

The Board acknowledges that the Veteran is competent to give 
testimony about what he experienced.  For example, he is 
competent to report that a friend died in his arms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he 
is not competent to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

In assessing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence if contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and 
decide where to give credit and where to withhold the same and, 
in so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is 
mindful that it cannot make its own independent medical 
determination, and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 31 (1998).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative weight 
of a medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 
140 (1993).  In this regard, contemporaneous evidence has greater 
probative weight than a history reported by the Veteran.  Curry 
v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In this case, the Veteran's service personnel and treatment 
records are negative for any complaints or clinical findings of 
PTSD or any of the claimed stressful incidents.  

With respect to the first stressor, the newspaper article, 
received in July 2000, as well as evidence from official sources, 
such as the United States Army Criminal Investigation Command, 
show that Mr. E. died at Fort Hood, while the Veteran was 
stationed there.  While such evidence is sufficient to show that 
the claimed event actually occurred, the evidence does not show 
that the Veteran was involved in any way.  For example, the 
report of the U.S. Army Criminal Investigation Division Command 
investigation shows that Mr. E. died of an overdose of narcotics, 
most likely heroin.  Not only is there no evidence that Mr. E. 
died in the Veteran's arms, it shows significant evidence to the 
contrary.  The report of the investigation shows that the Veteran 
was discovered in the barracks by two soldiers other than the 
Veteran and that many soldiers other than the Veteran were 
interviewed in conjunction with the investigation.  Had Mr. E. 
died in the Veteran's arms or otherwise been involved, it is 
reasonable to expect that he would have been mentioned in the 
accounts of Mr. E.'s death.  Because the preponderance of the 
evidence shows that he was not involved, the Board does not find 
this stressor credible with respect to the Veteran's diagnosis of 
PTSD.

With respect to the Veteran's claim that two of his friends were 
run over by a tank, during training exercises at Fort Hood, the 
Veteran has not submitted any independent corroborating evidence.  
Nevertheless, VA attempted to substantiate the Veteran's account 
through official channels.  Those efforts, including those by the 
JSRRC in coordination with the U.S. Army Combat Readiness Center, 
met with negative results.  In addition, the specifics of the 
Veteran's account are inconsistent, if not incredible.  For 
example, during his August 2002 VA examination, the Veteran 
stated that prior to the death of one of the former fellow 
servicemen crushed by the tank, he had given the Veteran a 
message to relay to his family in Arkansas.  However, despite 
knowing the last words of a dying man, the Veteran reported that 
during the ensuing 35 years, he had not had a chance to get to 
Arkansas to deliver the message.  Moreover, during a May 2002 VA 
examination, the Veteran denied witnessing the event but reported 
seeing blood on the sand and the corpses of his friends.  In 
light of such inconsistencies and the incredible nature of the 
account, the Board does not find this stressor credible with 
respect to the Veteran's diagnosis of PTSD.

As noted above, the Veteran also reports that he fell 
approximately 50 feet from a telephone pole.  While such an 
incident could be traumatic, the preponderance of the evidence is 
against a finding that such an incident ever happened.  In March 
1994, a former fellow serviceman suggested that the incident had 
occurred.  However, his statement was based on information in a 
letter he had received from the Veteran, rather than an 
independent recollection.  Indeed, there is no evidence in the 
Veteran's service treatment or personnel records to corroborate 
the incident.  Moreover, the record is negative for any residuals 
of the claimed head injury.  For example, following the August 
2002 VA examination, the examiner stated that he did not find any 
evidence to suggest that the Veteran had sustained a head injury.  
In fact, he found the Veteran's description incredible that he 
had been climbing without a safety harness and had fallen and 
sustained a head injury.  Accordingly, the Board does not find 
this stressor credible with respect to the Veteran's diagnosis of 
PTSD.

Finally, as to the reported airplane crash at Fort Hood, the 
Board notes that the Veteran submitted a copy of another article 
from the Killeen Daily Herald reporting that five Fort Hood 
soldiers had been killed in a plane crash.  The Veteran stated 
that he knew two of the soldiers:  R. L., assigned to the 162nd 
Aviation Company with special duty to the III Corps Flight 
Section and N. L. B., assigned to Company C, 1st Battalion, 12th 
Cavalry, 1st Cavalry Division.  The other soldiers were assigned 
to Headquarters and Headquarters Company, 13th COSCOM; 
Headquarters and Headquarters Company, III Corps.  The Veteran 
reported that Mr. L. was from New Orleans and that he knew the 
family.  Mr. B. was from Arkansas.  However, neither of those 
soldiers was in the Veteran's unit, and he has submitted no 
corroborating information that he did in fact know those 
individuals.  Moreover, his account with respect to the plane 
crash has been inconsistent.  For example, during the May 2002 VA 
examination, the Veteran denied any connection to such an event.  
In August 2002, the VA examiner noted that the Veteran was 
grossly psychotic and could not be expected to be consistent.  By 
its very nature, such a statement suggests that the Veteran's 
recitation of events is not reliable.  In any event, when viewed 
against the inconsistencies and lack of corroborative evidence, 
the Board does not find this stressor credible with respect to 
the Veteran's diagnosis of PTSD.

In addition to the four primary stressors reported by the 
Veteran, the Board notes that in June 2004, a VA physician 
reported that the Veteran had PTSD as a result of witnessing his 
friends death in boot camp.  Not only is the record negative for 
a corroboration of that death, the Veteran has been, generally, 
silent with respect to that incident as a stressor.  

In sum, the Board finds that the preponderance of the evidence is 
against a finding that any of the Veteran's stressors are 
associated with the Veteran's PTSD.  Indeed, the totality of the 
evidence shows that he is not a credible witness.  Several VA 
examiners have questioned the Veteran's veracity, and in April 
2004 the VA examiner essentially stated that the Veteran was an 
individual who tends to change his story and his history over 
time.

Absent a verified stressor associated with PTSD, the Veteran does 
not meet the VA criteria for that diagnosis.  Absent an 
established diagnosis, he does not meet the criteria for service 
connection.  Accordingly, service connection for PTSD is not 
warranted.

In arriving at this decision, the Board has considered the 
Veteran's claim that his tinnitus has aggravated his PTSD, and 
that service connection is, therefore, warranted on a secondary 
basis.  However, without the requisite diagnosis under VA 
criteria, the question of secondary service connection is not for 
application.

Schizophrenia

The Veteran also seeks entitlement to service connection for 
schizophrenia.  The Veteran contends that the foregoing stressors 
led to his psychotic disorder in addition to PTSD.  In the 
alternative, the Veteran contends that it is proximately due to 
or has been aggravated by his service-connected tinnitus.  
Therefore, he maintains that service connection is warranted on a 
secondary basis.  However, after carefully considering the claim 
in light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

A review of the Veteran's service treatment and personnel records 
are negative for any findings of schizophrenia.  Schizophrenia 
was first manifested in 1993, many years after service, and the 
preponderance of the evidence shows that it is unrelated thereto.  
In May 2002, the examiner felt that if the Veteran did, in fact, 
witness the traumatic incidents noted above, they could have 
precipitated the onset of his psychotic symptoms.  However, 
further workup did not support such a finding.  For example, 
following the August 2002 VA examination, the examiner concluded 
that the Veteran had a classic case of chronic paranoid 
schizophrenia that was not service-connected. 

Moreover, following the April 2004 VA examination, the examiner 
stated that the schizophrenia was genetic and familial and 
unrelated to service.  Indeed, there is no evidence of a direct 
nexus between the onset of the Veteran's schizophrenia and 
service.  However, that does not end the inquiry.  As noted 
above, the Veteran's primary theory of the case is that his 
schizophrenia is proximately due to or has been aggravated by his 
service-connected tinnitus and that service connection is, 
therefore, warranted on a secondary basis.  

In January and April 2008, a staff physician caring for the 
Veteran in the Psychiatric Department of the New Orleans VAMC and 
the Veteran's long-time treating psychologist at the PTSD 
Readjustment Group at that facility noted, essentially, that the 
Veteran's tinnitus was the primary reason for his chronic 
depression and worsening PTSD symptoms.  Indeed, service 
connection has been established for depression as secondary to 
tinnitus.  However, the VA physician and VA psychologist limited 
their findings to PTSD and depression, and neither health care 
provider cited the Veteran's schizophrenia in making their 
assessment.  


Further, in July 2009 VA examined the Veteran to determine the 
nature and etiology of his schizophrenia.  Following a chart 
review and examination, the July 2009 VA examiner found that the 
Veteran's schizophrenia was not at least as likely as not due to 
or aggravated by his service-connected tinnitus.  Such a 
conclusion is consistent with the preponderance of the evidence 
and militates against a finding of secondary service connection.

In light of the foregoing, the Board concludes that there is no 
nexus between the Veteran's schizophrenia and service, or the 
first year after his separation from service, or between his 
schizophrenia and a service-connected disability.  Accordingly, 
service connection for schizophrenia is not warranted.

Additional Considerations

In arriving at the foregoing decisions, the Board has considered 
the doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence which 
neither proves nor disproves a claim.  In this case, the 
preponderance of the evidence is against the Veteran's claims. 
Therefore, the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010). 


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for schizophrenia is denied.



______________________________________________
DAVID S. NELSON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


